DETAILED ACTION
Applicant’s 11/03/2021 response to the previous 08/04/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-20 as amended and/or filed in Applicant’s 11/03/2021 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 06/30/2016 (20160630).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/US2016/040556 filed on 06/30/2016 (20160630).

Response to Arguments
Applicant’s 11/03/2021 amendments to claim 10 and arguments in support thereof with respect to the objection set forth in section 6 of the previous 08/04/2021 Office action have been fully considered and are persuasive.  Accordingly said objection has been withdrawn. 

Applicant’s 11/03/2021 amendments to the claims and arguments in support thereof with respect to the rejections set forth in sections 8, 13 and 17 of the previous 08/04/2021 Office action have been fully considered and are persuasive.  Accordingly said rejections have been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20040189722 A1 to Acres, 
a device comprising: a sensor component configured to obtain bicycle route information based on information from one or more sensors, wherein the sensor component detects pedal proximity and calculates a pedal rotation speed based on data provided by an integrated pedal cadence sensor; a radio configured to wirelessly communicate the bicycle route information to a remote computing device; and mounting members for mounting the device to a bicycle frame, wherein the mounting members are located on a coupling interface that is separate from a removable portion of the device, 
or a human powered transportation vehicle comprising: an activity tracker, the activity tracker comprising: a sensor component configured to obtain route information for a human powered transportation vehicle based on information from one or more sensors, wherein the sensor component detects pedal proximity and calculates a pedal rotation speed based on data provided by an integrated pedal cadence sensor; a radio configured to wirelessly communicate the route information to a remote computing device; and mounting members for mounting the activity tracker to a human powered transportation vehicle frame, wherein the mounting members are located on a coupling interface that is separate from a removable portion of the activity tracker as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).  Indeed, resort should be had to Applicant’s 11/03/2021 arguments for additional reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  For Example:
US 20100024590 A1 to O'NEILL; GEORGE DAVID et al. teaches inter alia collecting information from a pedal cadence sensor and transmitting real time information to an external receiver having a display in for example, claims 1, 3, 5 and 28 below:
“1. A sensor device for determining forces exerted by a cyclist on a pedal of a bicycle, comprising: a plurality of sensors coupled to a substrate; and wiring coupled to the sensors and the substrate, wherein the sensors, the substrate, and the wiring are housed inside a pedal spindle coupled to the pedal.
3. The sensor device of claim 1, wherein the wiring is coupled to an electronics module.
5. The sensor device of claim 3, wherein the electronics module comprises: a wireless transmitter for wirelessly transmitting data to an external receiver having a display; a processor; a storage device; and a power source.

28. A system for improving a pedaling technique of a cyclist, comprising: a sensor provided in a pedal spindle of a pedal, the sensor determining forces the display providing the information in real time to the cyclist.”

US 20160216169 A1 to TETSUKA; Toshio et al. teaches inter alia collecting information from a pedal cadence sensor and wirelessly transmitting it to an external receiver in for example, claims 1 and 17 below:
“1. A bicycle pedaling force detector for a bicycle comprising: a sensor circuit disposed in a housing that is configured to be mounted to a crank assembly; a wireless communicator disposed in a housing that is configured to be detachably mounted to the crank assembly, the housing of the wireless communicator being a separate member from the housing of the sensor circuit; and an electrical connection member configured to extend through an inside space of the crank assembly and electrically connect the wireless communicator and the sensor circuit. 

17. The bicycle pedaling force detector according to claim 1, further comprising a cadence sensor attached to one of the housing of the sensor circuit and the housing of the wireless communicator.”

US 20090258710 A1 to Quatrochi; Danielle et al. teaches inter alia an athletic parameter measurement device to “measure one or more operational parameters of some device being manipulated by the user, such as the speed and/or distance of a bicycle” in for example, Fig. 2 and paras [0044] and [0054] below: 

    PNG
    media_image1.png
    483
    712
    media_image1.png
    Greyscale

“[0044] As shown in more detail in FIG. 3, the athletic parameter measurement device 207 includes one or more sensors 301 for measuring an athletic parameter associated with a person wearing or otherwise using the athletic parameter measurement device 207. With the illustrated implementations, for example, the sensors 301A and 301B may be accelerometers (such as piezoelectric accelerometers) for measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions. The sensors 301A and 301B may be any type of sensors, such as pedometers, inclinometers, heart rate monitors, pulse rate monitors, and the like. The athletic parameter measurement device 207 is carried or otherwise worn by a user to measure the desired athletic parameter while the user exercises. For example, as shown in FIG. 4, the athletic parameter measurement device 207 may be attached to or embedded in the sole of a user's shoe 401 while the user walks or runs. With this arrangement, the sensors 301 will produce electrical signals corresponding to the movement of the user's foot. As known in the art, these signals can then be used to generate athletic data representative of the athletic activity performed by the user.

[0054] It also should be appreciated that, while a specific example of an athletic parameter measurement device 207 has been described above for ease of understanding, any type of desired athletic parameter measurement device 207 can be employed with various embodiments of the invention. For example, with some implementations of the invention, the athletic parameter measurement device 207 may be a heart rate monitor, a blood oxygen monitor, a satellite positioning device (e.g., a Global Positioning Satellite (GPS) navigation device), a device for measuring the electrical activity of the user (e.g., an EKG monitor), or any other device that measures one or more physical parameters of the user. Still further, the athletic parameter measurement device 207 may measure one or more 


US 20110042156 A1 to Vincenz; Droux teaches inter alia a battery holder which is configured to be inserted into the tube opening in the seat tube of the frame of an electric bicycle and to be pulled out. The bicycle saddle is connected to the battery holder via a saddle pillar in for example, figure 3 and paras [0068] and [0115] below:

    PNG
    media_image2.png
    487
    501
    media_image2.png
    Greyscale

“[0068] For example, the following devices which are installed in the battery holder are used as peripherals: graphics card, network card, sound card, main memory, chip set, display/monitor, touch screen display, hard disk, keyboard, microphone, trackball, webcam, touchscreen, touchpad, Bluetooth interfaces or infrared interfaces, loudspeaker, power pack, modem, memory card reading device, mobile phone functions such as SMS/MMS transmission and reception.
[0115] As is shown in FIG. 3, the battery holder 3 has a battery space 3.7 and a saddle pillar space 3.8. The saddle pillar space 3.8 may be formed by a cylindrical tube. The battery space 3.7 may be substantially round, oval or have a cross-sectional face which is composed of a plurality of oval, straight or round segments and is triangular, rectangular or polygonal or defined by a spline, with 

US 9194955 B1 to Fahrner; Kevin et al. teaches inter alia a water bottle mounted GPS device in for example figures 2A and 4B and associated descriptive texts below:

    PNG
    media_image3.png
    463
    403
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    471
    438
    media_image4.png
    Greyscale

(5) FIG. 2A is a perspective view of an embodiment of the bike GPS device attached to a water bottle mount of a bicycle frame in accordance with some embodiments. 
(10) FIG. 4B is a combination side view and top view of the case of the bike GPS device of FIG. 4A in accordance with some embodiments.

This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/DANIEL L GREENE/Examiner, Art Unit 3665 
20220127                                                                                                                                                                                            
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665